Citation Nr: 1637226	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for headaches, to include as due to undiagnosed or chronic multisymptom illness.

6.  Entitlement to service connection for a disability manifested by impairment of
concentration and memory (other than as due to a psychiatric disorder or TBI), to include as due to undiagnosed or chronic multisymptom illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to January 1984, from February 2003 to June 2003, and from December 2003 to March 2005.  The Veteran had additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Pittsburgh, Pennsylvania.  In May 2011, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed
withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board previously remanded this case in March 2014 for additional VA
examinations which took place in May and June 2014.  The March 2014 Board remand also included the issue of entitlement to service connection for a right shoulder disability, which was granted in an August 2014 RO rating decision.  That issue is no longer on appeal.  The March 2014 Board decision additionally denied service connection for an acquired psychiatric disability, and that issue is also no longer on appeal.

The case was again before the Board in January 2015, when the issues remaining on
appeal were again remanded for additional development including attempts to verify the Veteran's complete set of service periods, to obtain outstanding evidence, and to obtain more adequate medical opinions.

During the course of this appeal, the Veteran has reported impairments of concentration and memory that have been considered as potentially manifestations of certain claimed disabilities including psychiatric disorder and TBI.  The claim of entitlement to service connection for a psychiatric disorder was resolved by the March 2014 Board decision (finding that the Veteran did not have a psychiatric disability) and is no longer on appeal.  The claim of entitlement to service connection for TBI is denied in the current Board decision (on the basis that the Veteran has not experienced a TBI and does not contend otherwise).  However, the Board notes that the evidence of record raises uncertainty regarding whether the diagnostic nature and etiology of the Veteran's complaints of impairment of concentration and memory, including whether they may be attributable to any identified diagnosis.

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may establish service connection for that disability, provided that such disability (1) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Thus, the Board recognizes that the resolution of the claims for service connection for psychiatric disability and for TBI do not entirely resolve the questions raised with regard to the Veteran's contentions seeking to establish service connection for a disability manifested by impairment of concentration and memory.  The claim of entitlement to service connection for impairment of concentration and memory has been part of the psychiatric and the TBI issues appealed to the Board in connection with this case.  However, the Board is unable to find that the reported impairment of concentration and memory is clearly attributable to psychiatric disability because the March 2014 Board
decision concluded that the Veteran did not have any psychiatric disability at that time.  The Board is unable to find that the reported impairment of concentration and memory is due to a TBI, because the Board now finds that the Veteran does not have a TBI (as discussed below).  Accordingly, the appeal still features an issue of entitlement to service connection for a disability manifested by impairment of concentration and memory (other than as due to a psychiatric disorder or TBI), to include as due to undiagnosed or chronic multisymptom illness; the Board has listed this issue on the title page of this decision.

Finally, the Board acknowledges that certain directives of the Board's January 2015
remand have not been completed with substantial compliance (discussed in more detail in the remand section of this decision, below), yet the Board finds that final appellate review of the TBI issue is appropriate at this time.  In this regard, the Board notes that the Veteran has clearly expressed (as documented in June 2014 VA examination report) that he denies ever experiencing a TBI, and the medical evidence (including the June 2014 VA examination report) clearly indicates that the Veteran does not have any symptoms indicative of / attributable to a past TBI.  The June 2014 VA examination report shows: "When seen on this date, the veteran again denied any history of traumatic brain injury.... [T]he veteran reported that he had no idea why a TBI claim had been filed for him, as he has never had
a traumatic brain injury...."  Outstanding postservice medical records were obtained
during the processing of the Board's prior remand with none of the new evidence
contradicting the indications and findings of the June 2014 VA examination report and the Veteran's own statements denying any history of TBI.  In these particular
circumstances, the Board finds that final appellate review of the issue of entitlement to service connection for a TBI is appropriate at this time.  There is no suggestion, and no reasonable possibility, that additional development of the evidentiary record could impact the outcome of this issue.  Additional efforts to develop the evidence would serve no useful purpose with regard to the TBI issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board notes that the Veteran's complaints of headaches, impaired concentration, and impaired memory in this appeal continue to be contemplated in separate issues that remain pending on appeal and for which additional development of the evidence shall be accomplished.  Consideration of these contentions will not be compromised by resolution of the TBI issue at this time.

The issues of entitlement to service connection for a left elbow disability, for a low back disability, for a neck disability, for headaches, and for a disability manifested by impairment of concentration and memory (other than as due to a psychiatric disorder or TBI) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not experienced a TBI and is not shown to have residuals of a TBI.


CONCLUSION OF LAW

Service connection for residuals of a TBI is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

There is no indication in the service treatment records (STRs) that the Veteran sustained a TBI, and, most significantly, the Veteran specifically denies having ever suffered a TBI.

The Veteran underwent a VA examination in June 2014 in connection with this appeal, and the report of that examination clearly documents: "When seen on this date, the veteran again denied any history of traumatic brain injury.... [T]he veteran reported that he had no idea why a TBI claim had been filed for him, as he has never had a traumatic brain injury...."  The Veteran explained that he experienced "explosions in the convoys that he traveled in, but none of them were close enough to cause any injury to him....  He cannot recall having any kind of postconcussion
symptoms following these blast exposures.  He has never had loss of consciousness or been knocked out by any kind of injury."

The June 2014 VA examiner concluded that the Veteran does not "have or has he[] ever had a traumatic brain injury (TBI) or any residuals of a TBI."  The VA examiner reviewed the Veteran's pertinent medical history in the claims-file
and the Veteran's prior statements of record.  The VA examiner noted the Veteran's description of inservice events, including is his statements supporting a separate claim of entitlement to service connection for a psychiatric disability, and noted "[t]he incidents he described did not suggest that he suffered from traumatic brain injury...."  The VA examiner noted that "TBI screening ... was negative for TBI."  The VA examiner acknowledged that the Veteran's statements "described [him] having headaches, trouble concentrating and difficulty remembering things, but he attributed these to emotional reactions, along with loss of interest, and detachment from his wife and children.  He did not describe these symptoms as being associated with injury, instead attributing them to PTSD."  The VA examiner reviewed other pertinent documentation, including an October 2011 behavioral health evaluation, and noted that the Veteran "did not report any symptoms during these contacts suggestive of TBI."  The VA examiner found "no documentation of any kind of
TBI or head injury...."  The VA examiner also noted that the Veteran "acknowledged that [his] headaches did not start until after he left military service," and "stated that it was his assumption that the headaches were stress related because they had an onset around the same time as his marital problems."

The June 2014 VA examiner summarizes the findings by stating: "[T]here is no
documentation ... to suggest a history of TBI.  The veteran on this date confirms that he has no history of traumatic brain injury."  Following completion of direct inspection and indicated testing, the VA examiner then concludes: "Based on review of records as well as veteran's self report, there is no history of TBI or residuals of TBI.  He does not meet criteria for diagnosis of Mild Neurocognitive disorder or any other mental disorder attributable to TBI," and confirmed that the Veteran's history of headache symptoms is not suggestive of TBI.

The Board is aware that the Veteran reports he was near explosions during service, as acknowledged in the June 2014 VA examination report discussed above; however, the Veteran had not indicated that he sustained a TBI in connection with any of these events (he denies having ever suffered such an injury).  Further, the VA examiner, who was aware of the Veteran's report of being near explosions in service, concluded that the Veteran had never experienced a TBI.  There is no clinical evidence of record that the Veteran has any residuals of a TBI, and the June 2014 VA examination report confirms that the Veteran does not have residuals of a TBI; this is consistent with the Veteran's statements indicating that he does not believe he has ever suffered a TBI.

As noted above, the June 2014 VA examiner acknowledged and discussed the Veteran's complaints of headaches, impaired concentration, and impaired memory, and found that they are not indicative of any TBI in this case.  (The Veteran's separate claims of entitlement to service connection for disabilities manifested by headaches, impaired concentration, and impaired memory remain on appeal and are addressed in the remand section of this decision.)

Service connection is limited to those cases where disease or injury has resulted in a
disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for residuals of a TBI must be denied.

(To any extent that the Veteran's complaints of headaches, impaired concentration, and impaired memory may be considered suggestive of possible undiagnosed illness or chronic multisymptom illness associated with service in the Persian Gulf under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, these matters remain to be considered as part of the separate issues on appeal concerning entitlement to service connection disabilities featuring those symptom complaints.)


ORDER

Service connection for residuals of a TBI is denied.


REMAND

As discussed in the Board's January 2015 remand, the AOJ determined in September 2008 that STRs for the Veteran's period of service from December 2003 to March 2005 are unavailable.  The Veteran underwent a VA examination for evaluation of his claimed TBI and headaches in June 2014 and the examiner noted: "We were unable to locate any Post Deployment Health Assessment (PDHA) on VBMS, however two were available on CPRS."  The Board does not have access to Computerized Patient Record System (CPRS); therefore, the Board's January 2015 remand directed that any medical records relevant to the Veteran's claims located in CPRS that are not currently uploaded to the Veteran's electronic claims file, to include any PDHA, must be obtained and associated with the claims file.  Unfortunately, review of the claims file at this time does not reveal that action has been taken to complete this directive.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, corrective
action is needed.  Indeed, as the Veteran's STRs for his most recent period of service are missing, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Additionally, the Board's January 2015 remand noted that the Veteran's DD214
for his period of service from December 2003 to March 2005 shows that he had more than one year and six months of prior active service.  Therefore, the Board observed, it appears that some of his active duty service dates have not yet been verified.  The Board's January 2015 remand directed that such verification of service dates should be accomplished on remand, in addition to further efforts to obtain any available STRs and service personnel records.  Review of the claims file at this time reveals that a volume of service records were added to the record in August 2015.  However, the Board is unable to identify that an effort has been completed to verify the character and dates of the Veteran's periods of service; no new clear determination is of record.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ shall have the
opportunity to ensure compliance with the prior Board remand directives during the
processing of this latest remand.

With regard to the claims of entitlement to service connection for headaches and
entitlement to service connection for a disability manifested by impaired concentration and impaired memory, the Board notes that service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or (following such service) to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a Veteran's claims under this regulation does not preclude consideration of entitlement to service connection on a direct basis.  Compensation availability has been expanded to include "medically unexplained chronic multisymptom
illness."  38 C.F.R. § 3.317.  Signs or symptoms which may be manifestations of
undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to (in pertinent part): headache, muscle pain, joint pain, neurological signs or symptoms, or neuropsychological signs.  38 C.F.R. § 3.317(b).

The claims-file reflects that the Veteran had qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  The Board is mindful that the Veteran's symptom complaints featuring headaches and impairment of concentration and memory may warrant application of the provisions of 38 C.F.R. § 3.317 if any are not entirely medically accounted for by the Veteran's known medical diagnoses.  One of the June 2014 VA examination reports documents the Veteran's assertion that diagnostic testing had failed to reveal a medical cause for his headaches (although the other June 2014 VA examination report, and other documentation of record, indicates that at least some of the Veteran's headache pathology may be consistent with a diagnosis of tension headaches).  The Veteran's complaints of impaired concentration and memory are not clearly attributed to a known diagnosis in the evidence of record.

Furthermore, the Board observes that the Veteran's symptoms of the cervical spine,
lumbar spine, and left elbow (all also part of service connection claims on appeal) may also inform consideration of the possibility of a pertinent chronic multisymptom illness.  The Board is mindful that the lumbar and cervical spine symptoms have been attributed to diagnoses (including in the November 2015 VA examination report), and the left elbow disability has not been attributed to a known diagnosis but has been found to be lacking any abnormal findings to suggest an undiagnosed illness (as explained in the November 2015 VA examination report).  The Veteran's joint complaints may nevertheless inform consideration of whether the Veteran's headaches and impairment of concentration and memory represent a medically unexplained chronic multisymptom illness under the provisions of 38 C.F.R. § 3.317 if any are not entirely medically accounted for by the Veteran's known medical diagnoses.

As these issues already must be remanded for additional development as discussed above, it is reasonable to direct the required VA examination to inform appellate review by addressing the medical question of whether the Veteran's symptom complaints in this appeal may be manifestations of an undiagnosed / chronic multisymptom illness.  Additionally, the Veteran should be afforded appropriate VCAA notice specific to service connection based upon undiagnosed illness.  Finally, the Board recognizes that the November 2015 VA examination report indicates that the Veteran does not have a medical disability of the left elbow.  However, unlike the TBI issue (resolved with a final decision, above), the left elbow issue involves the Veteran's contention that a pertinent injury occurred and symptomatology manifested during a period of service for which his STRs are unavailable for review.  The development sought in this remand involves an attempt to obtain for review at least one PDHA (from February 25, 2005) pertinent to the period of service during which the elbow injury reportedly occurred.  Additionally, inasmuch as the November 2015 VA examination report indicates that the Veteran's left elbow complaints are not attributable to a known medical
diagnosis, the left elbow issue may be implicated by the pending development directed above (seeking a medical opinion addressing the possibility that a combination of the Veteran's complaints on appeal represent a medically unexplained chronic multisymptom illness).  Accordingly, the Board shall defer final adjudication of the left elbow issue at this time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with updated VCAA notice that includes notice of the laws and regulations governing undiagnosed illness claims under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal.  If the Veteran has received private treatment, the AOJ should ask
the Veteran to provide the releases necessary for VA to secure the records of such treatment.

3.  The AOJ should make arrangements to obtain any relevant outstanding STRs in CPRS, to include all Post Deployment Health Assessments (PDHAs), including those dated May 20, 2003 and February 25, 2005.  The AOJ must associate these records with the Veteran's Virtual file.  Efforts to obtain this information must be continued unless it is conclusively established that such information is unavailable, and that any further search would be pointless.  If that occurs, the AOJ must certify the unavailability of the records and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  As noted in the prior January 2015 Board remand, the Veteran's DD214 for his period of service from December 2003 to March 2005 shows that he had more than one year and six months of prior active service. To ensure compliance with the January 2015 Board remand directives, the AOJ should undertake appropriate action to verify all of the Veteran's periods of active service, ACDUTRA, and INACDUTRA. All action taken and responses received must be documented in the record.  The full scope of the search should also be documented in the record.

5.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate medical examination to determine the nature and etiology of his complaints of headaches, impairment of concentration, and impairment of memory.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify all found diagnoses to which the Veteran's complaints of headaches, impairment of concentration, and impairment of memory are medically attributable.  In responding to this item, please specifically confirm whether the Veteran has known medical diagnoses that account for the entirety of his complaints of headaches, impairment of concentration, and impairment of memory.

(b) For each chronic disorder diagnosed in responding to the above, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, please specifically address the significance of the Veteran's history of these symptoms, including both as described by the Veteran and as documented in the evidence of record.

(c) Do examination findings or other evidence objectively demonstrate signs or symptoms of an undiagnosed illness or a medically unexplained multisymptom illness that includes objective signs and symptoms such as headache, muscle pain, joint pain, neurological signs or symptoms, or neuropsychological signs or symptoms that cannot be attributed to known medical diagnoses?  In answering this, please note that the Veteran has complaints of joint pain (including left elbow pain that the November 2015 VA examination report indicates was neither attributable to a medical diagnosis nor associated with abnormal test results demonstrating medically unexplained illness) in determining whether the Veteran's complaints of headaches, impaired concentration, and impaired memory may be part of a medically unexplained multisymptom illness.

The examiner must explain the rationale for all opinions provided. The examiner should take into consideration that the Veteran is competent to report inservice and postservice symptom experiences.

6.  The AOJ should then review the record and readjudicate the claims on appeal, to include the recharacterized issue of entitlement to service connection for a disability manifested by impairment of concentration and memory (other than as due to a psychiatric disorder or TBI), to include as due to undiagnosed or chronic multisymptom illness.  If any issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


